Restructuring of the European car industry, in particular the Opel case (debate)
The next item is the Commission statement on the restructuring of the European car industry, in particular the Opel case.
Mr President, honourable Members, I am very grateful that you have given me the opportunity today to comment on the situation in the European car industry in order to inform you of a number of aspects of our European response to the crisis and of the developments in relation to the General Motors Group. In so doing, I will comment on the industrial policy and social aspects, while my fellow Commissioner, Neelie Kroes, will take over when it comes to State aid law.
Twelve million workers have a job that is directly or indirectly dependent on Europe's car makers. That is why, back in October 2008, the Commission met with all the parties involved - including both the Member States and the social partners - as part of the CARS-21 process, to discuss a common way to manage the crisis. The scrapping premiums and additional financial aid from the European Investment Bank (EIB) were discussed at the meeting, so as to prevent this important sector, from an employment policy point of view, from foundering in the maelstrom of the crisis.
We also need to act in order to ensure that the crisis does not jeopardise the achievement of our statutory requirements to reduce CO2 emissions from passenger cars by 2012. I will come back to this later on. Out of concern about developments relating to General Motors, the Commission called a political meeting of all the Member States back in January this year in order to provide transparency and to guarantee compliance with European legislation. Three such meetings have since taken place. Joint political arrangements were reached amongst the 27 Member States at these meetings, and these were also made public.
The first policy agreed was that a trusteeship solution coordinated by Germany was the right way to go in order to protect General Motors Europe from the insolvency of the US-based parent company. We are now in a position to say that this trusteeship solution prevented GM's European car factories from being dragged into insolvency with the parent company.
The next point agreed was that the trusteeship solution did not mean any prejudging of which bidder was to take over the company. As concerns the range of bidders, the Commission declared from the very start that it would be neutral as it would otherwise be unable to fulfil its role as guardian of the Treaties.
It was also agreed that all national protective measures would have to be fully in compliance with the provisions of the EC Treaty on State aid and the internal market. Furthermore, State aid must not be made contingent upon political conditions such as the site of investment. The EU Treaty leaves no room for economic nationalism. Public money may only be used on an exceptional basis and only where future-oriented economic structures with future-safeguarded jobs result. All decisions must follow economic logic alone but, as I said earlier, when it comes to issues of State aid, Commissioner Kroes will go into detail later on.
The fact that GM will retain 35% of the shares is a clear indication that it is counting on the economic comeback of its former European subsidiary. I also welcome the fact that 10% of the shares will remain in the hands of the employees. The Commission has been talking to all those involved, both at the working level and the political level, since January 2009. All the Member States - and today the Flemish Minister-President, too - welcome and support the Commission's position on the future of General Motors Europe. The Commission has all the tools to ensure that all the agreements are observed. I will stress one more time that we will not allow taxpayers' money to be used according to short-term political considerations rather than the long-term interests of sites and jobs. In times of crisis, it is natural that many people would say that charity begins at home. As the Commissioner responsible for social affairs, I do hope, however, that Magna, along with GM and New Opel, will find a European solution.
The debate about the future of General Motors Europe must not prevent us from seeing that the situation facing the European car market overall is a drastic one. Even before the crisis, there were overcapacities. This situation has been exacerbated by the crisis. In the last quarter of 2008, the number of registrations fell by nearly 20%, and we are expecting a fall of 11% for 2009 as a whole. The scrapping premium, which 12 Member States have adopted, has ended the freefall, but only on the passenger car market.
We pointed out the extremely difficult situation in the entire goods vehicle sector back in January 2009. The sales figures are catastrophic. There are no figures in sight showing a recovery. There are serious consequences for the entire supply industry. The primary responsibility for managing the crisis obviously lies with the automotive industry itself. In order to protect the workers affected, the EIB, Member States and the Commission have provided financial means so as to soften the social consequences in the sector.
The European Globalisation Fund adopted by the Commission two years before the crisis has received seven applications from six countries from the automotive sector over the last two years. With around EUR 40 million, we are helping around 7 000 workers back into the labour market. We have also provided a forum to discuss the necessary next restructuring steps, which must be implemented in a socially responsible manner. We welcome the fact that many car makers have been able to prevent dramatic job cuts by implementing short-time working and other forms of flexible working - mostly agreed between the social partners.
There is agreement between all those involved about the long-term prospects of the European car industry - namely that we must build the most advanced vehicles in the world in Europe, in other words, the cleanest, the most energy-efficient and the safest. This strategy means that it is necessary to take a leap forward in terms of automotive technology. We are helping bring this about through the EIB and the Seventh Framework Programme for Research. The Commission will also continue to do all it can to provide reliable basic conditions for this key European industry and those employed in it.
Member of the Commission. - Mr President, the public financing of Opel/Vauxhall by one or more European governments is the issue that I will address.
As you know, last Thursday, the Opel Trust, in which General Motors (GM) and the German authorities have equal representation, announced that it has approved the sale by GM of a majority stake in its European Opel/Vauxhall operations to the consortium of Magna International and Sberbank. This decision by the owners of Opel has been supported by the German Government. The German Government promised to grant public funds of up to EUR 4.5 billion to the new Opel, with the possible participation of other European governments.
Mr President, the Commission has kept in touch with all the Member States concerned throughout the process which led to this transaction and the Commission is also aware of the controversies regarding the respective merits of the restructuring plans presented by different bidders, including the doubt publicly expressed by certain members of the Opel Trust.
Concerning the public financing of the GM/Magna transaction, we have been informed that the German Government intends to avail itself of a pre-existing approved scheme under the Commission's temporary framework for State aid measures to support access to finance in the current financial and economic crisis.
Mr President, I intend to verify carefully whether this scheme can be used in this case and you will certainly understand that I cannot take a position at this stage since the deal is not yet finalised and, by the way, a number of aspects are still being negotiated. However, at this moment, it is quite important that I should outline to you the most relevant considerations. In particular, I have to underline that State aid granted under the temporary framework cannot be subject, de jure or de facto, to additional conditions concerning location of investments or the geographic distribution of restructuring efforts. Such conditions would create - and I am quite clear on this - unacceptable distortions in the internal markets and could trigger a subsidy race which would significantly damage the European economy at the present, very delicate moment. Moreover, if the restructuring of a European company was determined by non-commercial conditions attached to public financing, there would be a risk that a company would not be able to restore its long-term viability, and that risk to viability is all the greater due to the current weakened state of the entire European car industry. The European car industry, as we are all aware, suffers from considerable overcapacity. So a failed restructuring would result in great damage for the company and for its workers, in negative spillovers for the whole sector, and in a waste of taxpayer's money. And those principles will be my guidance in my assessment in the Opel case.
I will verify whether non-commercial protectionist conditions are attached to public funding, de jure or de facto, and the Commission will examine not only the legal conditions that may be attached to a final aid package, but also the entire context in which the aid is granted. And I will be particularly interested to find out whether the German authorities have effectively linked the provision of aid to a single bidder and, if so, to find out why they regarded that bidder's business plan as preferable from an industrial and commercial point of view.
In the short term, it is a sad fact that, because of the current state of overcapacity in the car industry, any plan to restore the profitability of Opel/Vauxhall will require job losses across the company as a whole and planned closures; all the plans to save Opel/Vauxhall presented by different potential investors have foreseen both plant closures and job cuts. However, a social restructuring is the only way to ensure viable and stable jobs for the future, and the Commission cannot, and should not, try to dictate where such cuts will fall, nor can it try to prevent them. We will, however, be scrutinising the process very carefully to ensure that it is based on commercial considerations designed to sustain viable jobs and not protectionist motives.
Mr President, we in the Group of the European People's Party (Christian Democrats) very warmly welcome the fact that Commissioner Špidla has confirmed that the European authorities were involved in three areas of this long, drawn-out change of ownership process of a car company.
As a second point, I agree with Commissioner Kroes that there is a need to check carefully whether there are any non-commercial considerations. I would ask the Commission, however, to proceed with the necessary speed. It need not necessarily be as quick as in the take-over of Dutch and Belgian banks within 24 hours, while the same process requires 24 months for German banks, but I would still ask that this checking process be carried out rapidly and purposefully.
My third point is that it is true that there are overcapacities in the market, and indeed that these are on a stupendous scale. In 2007, 58 million cars were sold worldwide, while capacities were 72 million. That means that the restructuring of the industry - including with regard to environmentally-friendly vehicles - is in full swing and the parties most affected are the manufacturers of large vehicles.
Opel is clearly not a manufacturer of large vehicles, but of energy-efficient vehicles. Opel has had problems. It has made losses. Its vehicles perform well, they are technologically sophisticated and I am sure that this company - even if it will not enjoy the market presence of the giants in the marketplace as an independent company - has a chance of surviving if it can succeed in implementing this restructuring plan.
As far as restructuring is concerned, I have read in the press that only one site would be affected. According to my information ...
(The President cut off the speaker)
Mr Langen, I am sorry but Mr Méndez de Vigo would like to take advantage of the Blue Card procedure to put a question to you, to challenge you. If you agree we can give the floor to Mr Méndez de Vigo, otherwise you may continue.
Obviously your speaking time will be made up. You will have an extra 30 seconds.
(ES) Mr President, Mr Langen said that the Commission study on Opel should be completed within a reasonable time. Mr Langen, what do you consider to be a reasonable time?
As I said, the process must be allowed to go ahead. It must not be obstructed. That is, ultimately, the question. When I look at examples from the banking sector, where this process has taken years, then a shorter period than we had in some cases in Germany would certainly be appropriate.
I would, however, like to conclude by saying the following: in total, the plan - if my information is correct - envisages 10 500 out of the total of 50 000 jobs being lost, 4 500 of which would be in Germany, with the remainder across Opel's other sites. I believe it is justified to ask the Commission to check whether this is accurate and that it does not take place according to political criteria and, in that regard, we look forward, along with the workers, to what will hopefully be a bright future.
I would like to thank Mr Langen and Mr Méndez de Vigo because I believe that this was the first test, the first trial of this procedure. It is a good thing; it livens up our debates, which have been a little dull at times. With interruptions such as this, however, the debate becomes more interesting.
Mr President, Commissioners, ladies and gentlemen, in this situation, where, after a struggle that has gone on for months, the way is finally open to a solution in which, of the in excess of 50 000 directly-affected jobs, probably - at least according to what the new investors are telling us - around 40 000 can be saved, not counting the many jobs amongst suppliers and in dependent local businesses, it is now time to address the workforce of General Motors in Europe. It was their dispute, they - Klaus Franz as the Chairman of the Full Works Council and all the others - became the face of Opel Europe, from a new technology group that has earned its opportunity, and in such a situation, our policy must help.
What is it that we are discussing? We are discussing how General Motors in the US staggered on for months. It came within a whisker - and we know this for certain, ladies and gentlemen - of failing. What, then, could have been more reasonable than to have seized the initiative, moved forwards and said, 'OK then. We have to jump in here and give people a chance. We must give not just the production sites, but also the future technologies, a chance so that Europe can remain a good place to produce cars.'
I can fully identify with the outlook that Commissioner Špidla set out for the European car industry. Let us make it real! Let us create an industrial policy framework with world-leading environmental standards so that employees and car makers in Europe can develop within them right here. We managed it before with coal and steel. Why should we not also now succeed in doing it for the industry of mobility and the future? Grab the ball! The Commission has a lot of room to act here, and it can launch a lot of initiatives.
Commissioner Kroes, according to my information, of the 4.5 billion that form part of the deal that has to be reached, you have already approved 1.5 billion so that the wheels keep turning. Naturally, you must check the law and the legislation - what is the alternative? Of course, all necessary steps must be taken to bring about a fair distribution of burdens in the future negotiations. I implore you, however, to conduct your checks quickly, to consistently come to a conclusion but, given what is at stake, it is absolutely vital that this opportunity not be destroyed. It must not fail on trivialities. Instead, we must also note the significance of the situation and we must achieve a European solution, in the public interest, that benefits everyone.
Mr President, first of all, I should like to thank the two Commissioners and the Commission for their statements today. It was not self-evident. On 3 August, I wrote a letter, as the announcement that has now been made was already in the offing then, and received a reply from the President of the Commission. It contained nothing new. Today, I have at least heard some clear words from the Commission, through Commissioner Kroes, who states that, no matter what, an in-depth investigation is to be carried out into all the details of this matter.
Commissioner Kroes, I should also like to request that this investigation be carried out on the basis not only of State aid but also on the basis of the rules on competition and of mergers and acquisitions. After all, we are dealing here not only with State aid by the German Government - to the tune of EUR 4.5 billion - but also something that is both merger and acquisition. In this field, the rules on competition are stricter than those on State aid. Since you mainly talked about State aid in your speech, I would ask you to cover both elements in your investigation. After all, with mergers and acquisitions, internal competition between the various plants of the company concerned also plays an extremely important role, of course, whilst State aid mainly concerns the competitive conditions between companies.
I must say, Mr President, ladies and gentlemen, that a dossier involving EUR 4.5 billion in State aid and a private contribution of just EUR 500 million is indeed an eye-opener. Is this still a rescue operation, or is it what I would almost call a nationalisation operation? Be that as it may, there are indications - and it would be good to gather the information on this as quickly as possible - that not only economic but also political motives were decisive in the plan drawn up by Magna together with the German Government. In any case, this should emerge clearly from the investigation. Commissioner Kroes, I would also ask that, at all events, this investigation start quickly - I agree wholeheartedly with Mr Langen on this - and that the information not originate solely from the acquiring party, as a dossier submitted by Magna to the Commission is likely to demonstrate what Magna wants it to demonstrate. It is hard to imagine such a dossier laying bare, as it were, that the competition rules have been breached. Therefore, I think that the Commission must use its competences to obtain information itself from the various Member States concerned - the United Kingdom, Spain, Poland, Belgium, and of course Germany - so as to enable an objective investigation. I also believe that the investigation now to be carried out is exceptionally important, as it will set a precedent for the great many other restructuring operations that will be seen in the coming years during this economic and financial crisis and will have to be made subject to the same conditions. That was my first point.
My second point is that, in my personal opinion, the Commission failed to act properly by not immediately taking ownership of the dossier. I think this should actually have happened months ago - incidentally, the first Commission communication dates from February. Where transnational restructuring is concerned, I think that the Commission can take direct action and that it was not such a good idea to leave it to a single country. European solutions are not developed by a single Member State; they must be developed by Community institutions. Therefore, I think that, in the field of industrial policy, the Commission should have played its role better and more quickly.
Thirdly, I think that it must lose no time in presenting an overall restructuring plan for the car industry, as 35% overcapacity cannot simply be eliminated unless we adopt an overall European approach.
Mr President, Commissioners Špidla and Kroes, ladies and gentlemen, first of all, we should try to keep in mind, once again, that we in the European Parliament, even if we are arguing in the Opel case at the moment and this perhaps represents a wider disagreement about the future of the European car industry, are actually all united by our concern for the future of jobs in this sector in the European Union.
Germany's actions should not be attacked so strongly at this point - much as they need to be examined. Instead, the governments of the other Member States of the European Union whose production sites are affected by the GM crisis - in other words, the governments of Poland, Spain, Belgium, the United Kingdom and so on - should get together and consider, along with the Germans, how to make something out of this worst of situations and how it is possible to secure the future of the jobs of the affected people in the factories. I think that would be a better approach to take.
As I say, I believe that we are all united by anxiety concerning the future of jobs in the car industry and I have to say that Commissioner Špidla is absolutely right to say that, despite months of discussions in Brussels and again and again here in Strasbourg and back home in the Member States, the debate is still not where it needs to be. We talk, repeatedly, about how we have major structural overcapacities in the industry, yet we do not truly have the heart to actually set the course and put our backing behind how we want to lead this sector politically away from these structural overcapacities. We have beginnings, which is a very good thing, I think.
In many contexts, including in the context of State interventions, we talk about future-ready cars, which is to say, cars that should be climate-friendly and efficient and which should have different, future-ready engines. If I am honest, however, I do not believe, in view of the trends in the market, that this will be enough to secure as many jobs in the car industry in the future as we have in the industry today. For that reason, the future must at least be discussed in terms of the future of the mobility sector and we must be bold enough to actually now, in these times of crisis, discuss transformations and also act more consistently.
It is very much right to point out, however, that there really has been no thought put into making the sector future-ready as part of the support scheme for Opel in Germany. In theory, that means modern, future-ready cars. What about the public transport sector, though? How do we get to a position where, in future, we have better, climate-friendly public transport systems? Who will build better buses, better trains and better lorries in future? Who will ensure that there is a conceptual link between this sector and the information technologies and renewable energies sector? These issues have been raised again and again, but never thought through to the end, let alone moulded into political concepts.
I would like to use this debate, right now, as the new Parliament begins its work, as the occasion to say that we really must tackle this. We really must dare to do much more in this regard, or else we will make ourselves jointly responsible for unparalleled job losses that we will be completely unable to repair with public funds later on.
Brussels cannot just criticise Germany or other governments. We have to have the courage at this point to appraise our own investment policies. At least EUR 4.4 billion has flowed into the car industry over recent months via favourable loans from the European Investment Bank (EIB). Not a single euro that has been pumped into the car industry from this pot, Commissioner Špidla, was linked to requirements for such a transformation of the car industry or the mobility sector to make them future-ready.
Madam President, Commissioner Kroes, Commissioner Špidla, in my speech here in the European Parliament, I would like, as a member of the ECR group, to talk very briefly about the current situation in the car industry, particularly from the perspective of the future competitiveness of European producers. I would also like to thank Commissioner Kroes for her approach to the highly complex issue we are debating today, which will create an enormously complex environment for solving such economic situations in the future. The global economic crisis has affected many areas of the economy. Car production is among the areas worst affected. This may be due to the fact that the car industry is a point of convergence for many different areas, exerting huge demands for quality and incredible competitive pressures, together with pressure for technological progress and innovation. Anyone who cannot manage the dizzying pace of modern technology is in serious trouble and that is precisely what we are seeing today. US car makers are a case in point.
I would go so far as to say that the crisis has clearly identified those that failed to predict how cars would develop as well as those that invested wisely in the development of new competitive models when times were good. I remain fundamentally opposed to targeted government intervention, which can only solve the short-term financial problems of individual domestic producers. I understand politicians' fears regarding rising unemployment levels in certain areas but I am sure that it would be very unwise to rely solely on injections of funding into a single sector, as this simply postpones the day of reckoning, often at the expense of those that are operating in a sensible way. The global crisis can also be a major stimulus for the creation of new technologies and the use of new fuels such as compressed natural gas, hydrogen or, for example, electricity. If the EU wants to stimulate and support European producers, it should therefore support research and simplify innovation procedures which - we must acknowledge - really are very lengthy in Europe.
I am delighted that EU Member States have headed off protectionist tendencies for now. Financial protectionism on its own would simply extend the life of uncompetitive activities. Just as catastrophic floods on the Nile brought fertility in ancient Egypt, the global crisis should be an impulse for the development of new European cars that are more environmentally-friendly and highly competitive on world markets. I am truly delighted that Commissioner Kroes has taken such a serious approach to this issue, as it will have a very serious impact on all of us in the future.
Madam President, ladies and gentlemen, I share much of what the Commission has put forward here on the causes and the prospects for the car industry - overcapacities, the need to change strategy, new technologies. However, I would like to point out that there are a number of things that we do not share. Opel will probably not be the last case in the car industry, where there is 30% overcapacity across the globe.
We are not only talking about the approximately 12 million people who directly or indirectly live off this industry but the roughly 30 million people throughout Europe who are involved in this industry's economic output. In this situation, the Commission shares responsibility for ensuring that the European car industry is able to master this challenge. The Commission also shares responsibility for ensuring that Opel does not now become the sacrificial pawn of a free-market clean-up of the crisis. The necessary re-alignment of the management of free market forces in this Union will not automatically balance the anticipated job losses with new jobs. On the contrary, indeed, those in jobs and European national economies will pay the price.
The general prevention of State aid will lead to the advent not only of distortions of competition but also social distortions. These will then take a much bigger toll on the coffers of the affected countries than they can afford and, above all, much more than those coffers would be burdened by the aid currently being offered, when you include the dismantlement of social services.
The restructuring of the European car industry needs strong initiatives from the Commission, but also from the relevant national governments. We therefore propose a European industry council on the future of mobility involving politicians, businesses, trade unions and academics. It would have to develop possible courses of action for the necessary technical changes and define political measures and the associated funding. Overcapacities must be converted into new work methodically and with an equal division of burdens. That applied years ago to the steel industry, and it must now apply to Opel and to the car industry in Europe as a whole.
State aid can and, in my view, must also be linked to achieving an institutionalised employee participation with extended rights of codecision. All affected employees in Europe need security for their sites, they need new work and new, secure future prospects across Europe.
(NL) Madam President, this afternoon - a couple of hours ago - a Magna senior executive reaffirmed what we had already feared, or known: that the Antwerp plant is to be closed down permanently. It is true that there is talk of a quest for alternatives, for alternative employment, for a different future for the plant, but no one knows what that actually means. It is idle chatter, in a way, and it seems to be a tactic to appease the workers and the many others concerned in Antwerp for the time being: to keep them quiet and compliant.
I think that, for this whole dossier, the European Commission must not do what it has announced its intention to do, which is to wait a bit more, to spectate and count the blows a bit longer. I think that the time for action is now, and that the Commission must state now, more clearly than it has just done, that its approval of this acquisition dossier will be conditional upon the acquiring party applying only objective economic criteria as and when reorganisation operations are required. There must also be complete clarity and complete openness as to the competitiveness reports that may or may not exist for the various plants, and as to whether or not the Commission had access to such reports.
After all, it is common knowledge that the Antwerp plant is very competitive, and it would be unacceptable, in my view, for what may well be the most competitive of the plants to be hit as a result of the massive aid from the German Government. With this dossier, the fate of very many thousands of workers in my country is at stake, as is, once again, I fear, the credibility of the European Commission - and I am not optimistic in this regard. After all, often enough it is the same old story. As Commissioner Špidla pointed out, European professions of faith are many and loud but, when it comes to the crunch, political leaders look after their own country's interests first. This was the case in the recent banking crisis and, I fear, is also the case now in the Opel crisis, with German authorities serving German interests first.
(NL) Madam President, Commissioners, ladies and gentlemen, the announcement by Magna, Opel's new owner, that it is most probably going to close the Antwerp plant is odd, to say the least. After all, we now know that this Opel plant is one of the most profitable, one of the most efficient plants within the General Motors group - and yet they want to close it. There is a good deal to indicate, therefore, that this decision was not based solely on purely economic criteria. Therefore, Commissioners Špidla and Kroes, we have two requests of you today. The first is that you might still use your rock solid competence in the field of competition to ascertain whether the massive State aid promised by some Member States is really compatible with the European rules. Commissioner Kroes, you have rightly promised an investigation. I hope you are given chance both to carry it out thoroughly and, in the short term, to ensure that we are not soon to be presented with a fait accompli. I do not believe it is an exaggeration to say that the credibility of the European Commission is at stake here. Economic nationalism and protectionism have no place in 21st century Europe, and this is a very good dossier to demonstrate that.
Commissioner Kroes, you have a reputation as a woman of steel. We are counting on you to live up to your reputation in this dossier, too, and ensure that the authority of the European Commission is not undermined. I say this entirely without irony.
Secondly, it is essential that Europe comes up with a new industrial project for the automobile sector. We must not look back or focus on missed opportunities, but rather look ahead and focus on the new technology of the new electric car. It is not yet too late. By doing this now, we can ensure that this new electric car is produced using European technology and that we are not all driving Chinese-made electric cars in the future. That is a scenario which it is still perfectly possible to avert.
(DE) Madam President, ladies and gentlemen, this is actually about finding a common European solution, rather than about national egotism.
Opel Europe has a significant role to play in industrial policy in Europe and this is not only about jobs at Opel, but also about jobs in many automotive supply companies in a number of European countries. The decision in favour of Magna - and the European Works Council has confirmed this for me - achieved a consensus in the European Works Council, too, and its members are working flat out on European solutions. The workers are ready to make sacrifices for this cause, and we expect the same from all the decision makers. Everyone needs to work together, and to do so quickly. Previous speakers have already talked about this.
In the interests of the workers, it also makes sense, of course, for thousands of jobs truly to be temporarily stabilised with State aid. We will not grant validity to any competition arguments that have been put forward. We are dealing with people and with jobs, but also with whole regions. The path that we were put on under Germany's auspices must now lead to the best possible result for all European workers, across all European sites.
(DE) Madam President, I'm delighted to be given the opportunity of taking the floor in the first meeting to be chaired by you. I am very pleased, in fact! Most of all, however, I would like to thank Commissioner Špidla for having spoken German, and I would like to express my heartfelt congratulations to Commissioner Kroes. Many people believe that the Opel-Vauxhall case is a German issue. It is not - it is a European issue! It relates to jobs all across Europe, and special treatment here for Germany would not be right. I am therefore particularly pleased to see that the Commission is willing to examine this case. The issues at hand are questions under European law in relation to competition law and State aid.
We do want to save every job, but at what price? As counsel for the citizens and taxpayers, it is unclear in the Opel-Magna deal what long-term commitments will be laid at taxpayers' doors. The Opel case is also questionable from an industrial policy point of view. It is always only the biggest who receive help. The smallest and those in the middle are left to look after themselves, yet they are the backbone of the economy. The fixation on one investor was clearly a wrong move. Better and more favourable offers were turned down early on - and by politicians, in fact.
The Opel case has more to do with electioneering than with economic and industrial policy that is pure and above board from the point of view of EU law. To restate the point, it is important the Commission now plays an active role, even if the German Government does not approve. The Opel deal is a sham. That is becoming ever more obvious. It could mark the most expensive election campaign in the history of Germany.
We want Opel to survive, we want it to be healthy and we want to fight for every job, but we do not want there to be costs involved, nor do we want a solution at the expense of our European partners, on whom Germany, as the biggest exporter in the world, is also dependent.
(NL) Madam President, Commissioners, ladies and gentlemen, today I am somewhat seized by the emotions of satisfaction and fear. Satisfaction with the statements by Commissioners Špidla and Kroes, which provide a little reassurance, but also fear, as the statements by the acquiring party, Magna, are not really conducive to any real peace of mind. I should like to discuss a number of things that have been said in this debate.
Commissioner Kroes, Commissioner Špidla, I entreat you: do be men and women of steel, do ensure that all the rules are properly observed. Indeed, on the subject of State aid, I must agree with Mr Verhofstadt when he says that the investigation must be extended to all aspects of competition law, to the whole body of law on mergers and acquisitions. I think he is right about that. I also agree with Mr Langen when he states most emphatically that this must happen quickly. What could be done quickly for the banks must also be done quickly in the matter of this acquisition dossier, a dossier that is so important for many thousands of workers.
I should just like to take up what Commissioner Špidla said about there being overcapacity in the sector - which is true of course. He said that a number of methods have been used to set this to rights. He mentioned the Globalisation Fund, to which there have been seven applications. We should also be aware, however, that this Globalisation Fund is not working very well. Tomorrow, we shall be discussing a dossier, a report by Mr Böge, which clearly shows that, of the EUR 500 million that was at our disposal for 2009, barely EUR 8 million has been used. We should use such resources to help these workers, therefore, in the form of training, reorganisation and real development towards a new, green economy, one that is low-carbon and relies less heavily on fossil fuels.
(NL) Madam President, your party leader, Mr Westerwelle, said that one of the intentions with this aid package to Opel was that it form part of the election campaign. I hope this is not the case, of course, and I hope that the restructuring of Opel is subjected to normal rules of business conduct and that we do not end up in a situation where everyone puts their own car plant first. I have complete confidence in Commissioner Kroes, who is going to examine every aspect of this deal. She is known for her ability to stand firm, which she has proved time and again in the Netherlands, and she will not be afraid to make clear statements.
I do have a question for her concerning the role of Sberbank, the Russian savings bank. I am wondering what kind of role this is and whether it will ultimately lead to the relocation of some of Opel's production activities to the Russian Federation, since Sberbank is actually an extension of the government's economic policy by other means.
Finally, I should like to point out to Mr Staes that he is surprised that this company is under threat, whilst advocating a vehemently anti-car policy. Cars are becoming safer and cleaner but are still blamed for everything. Cars are the bogeyman, and drivers are squeezed dry as taxpayers - often as a result of policies championed in this House. Ladies and gentlemen, cars represent freedom. For many people of modest means, Opel represents an affordable brand. It is an unfortunate fact that, at present, these people are finding it increasingly difficult to afford a car such as an Opel, and the result is the collapse of car manufacturing. This is why I do not think we can express surprise at these developments whilst conducting an anti-car policy in this House. My party is in favour of cars, as Mr Verhofstadt, too, is aware.
(DE) Madam President, Commissioners, ladies and gentlemen, I have three points to make.
The first is that the car industry is a key industry for Europe and - this has already been said - when you include all the upstream and downstream businesses and the whole supply industry, 12 million jobs depend on it. I just want to emphasise this one more time as Mr Chatzimarkakis is sitting there in front of me, having just said that the German Government's efforts were electioneering bluster. I can only refute this definitively. It is a mocking affront to the workers employed in this sector across numerous European countries who have to fear for their jobs day in and day out.
Secondly, rescuing Opel is in the common interests of Europe as a whole. I think it is particularly important to stress this, irrespective of the debate today. There are sites in the UK, Belgium, Poland, Spain, Germany and other European countries. If Opel is rescued by the fact that there is an investor, namely Magna, that there are bridging loans, for which the German Government fought, it is not only in Germany's interests but those of Europe as a whole. We must all take steps to retain jobs in our home countries. I am pleased. Where would we be today if we had not taken steps to bring about the trusteeship solution? There would not be any need for further debate today in that case, as the debate would have been done and dusted in any case when General Motors drew GM Europe along with it into the mess surrounding its insolvency.
My third point is that there are strict rules for State aid. I am confident that the Commission will examine this matter in a proper manner doing justice to the interests involved. The crucial question will be whether Opel Europe can be profitable again in the medium term. I am confident that the solution that has now been produced and on which Magna, too, is working, and which involves many other European States, can be implemented. I ask the Commission to also provide the relevant authorisation and I would like to conclude by re-stating that, in this case, we have achieved something positive for the car industry in Europe as a whole!
(NL) Madam President, ladies and gentlemen, thank you to the Commission for its statement. Unfortunately, I do not share the optimism of many of my fellow Members - and this goes for the Commission statement, too. It is true that we have had some more bad news about the Antwerp plant today, and the fact that a highly productive plant, with a particularly good workforce, is the one earmarked for closure must raise many questions - hopefully also within the Commission. Ladies and gentlemen, could it have anything to do with the fact that this plant is situated in one of the smaller Member States and in a region that, though economically strong, is particularly small?
The Commission is now congratulating itself on the work it has done over recent months. Unfortunately, I disagree. You, the Commission, play a role - a necessary role, and one I support - a very formalistic role as protector of the interests of the European Union in terms of its treaties and its rules on competition and State aid. I emphasise the necessity of this, and reiterate my support for you in the investigation you must carry out in this regard, as it will be a crucial one. Yet why did you not do more? Why did you not assume a strong political role - for example, by also cooperating on ideas relating to restructuring during the talks you held with the Member States? The European trade unions, for example, have been working on, and still support, restructuring, which also incorporates the concept of solidarity, namely ensuring that the suffering is shared among the various plants.
For the time being, I wish to ask - and this is my most important question to the Commission - what are you going to do right now, following the worst possible news about Opel Antwerp: what steps will you be taking to ensure that the people, the workers in Antwerp, also have a future?
Mr President, all of us with car factories in our countries or regions want to see their success, but that should not blind us to the problems and the reality of overcapacity that curbs profits and investment. I am hugely impressed by the engineering excellence I see at plants in my region - at Ellesmere Port and at Halewood - and on that basis alone they should prosper, but I am deeply depressed by the attitude of the car industry as a whole over the 10 years that I have seen it work while I have been in this Parliament.
Judged against the potential for environmental improvement, its record has been shameful. Of course, there are positive stories to be told. We see examples of innovation in our newspapers each day, but the industry as a whole fought against the introduction of catalytic converters, wildly exaggerating their cost. It made an agreement with us to reduce its CO2 emissions and then reneged on it. Currently it is trying to wriggle out of legal requirements that it uses air-conditioning coolants with a much lower global warming potential than those used at present, and already it is lobbying to try and weaken the Commission's proposals on CO2 emissions from vans and light commercial vehicles.
Huge sums of money have been put into propping up this industry. I think we, the public, deserve a bit better. We hear from the component manufacturers that the car assemblers are too low in their ambitions. What we need is for the industry now to take a new attitude, and the industry's representatives - ACEA - in particular. We need the industry to recognise that it has obligations to society as a whole and that its future is inextricably linked to environmental improvement.
(NL) Madam President, Commissioners, ladies and gentlemen, I think it is clear that even the European car industry cannot escape reality and must be reorganised as a matter of urgency to eliminate overcapacity. Yet, of course, the question arises about the credibility of Opel's economy drive if it has pledged to retain its most expensive plant - the German one - whilst an economically well performing plant such as Opel Antwerp is to close. Sure enough, this scenario was formally confirmed this afternoon by Magna co-CEO, Siegfried Wolf, at the Frankfurt Motor Show. As various speakers have already stated, there are serious indications that, in exchange for State aid, Magna has made concessions to the German authorities that are not exactly in the interests of the industrial plan. I think that the European Commission must put a stop to this before it is too late. Commissioner Kroes has already expressed her concern, but I think that more is needed. In particular, the Commission must lose no time in stating how it intends to ensure that Germany, too, respects the European competition rules in this dossier. As I see it, failure by the Commission to do this would set a bad precedent for all future cross-border restructuring operations, with the smaller Member States repeatedly being driven out. Why is the Commission itself not also at the helm of the negotiations with GM and Magna instead of just Germany? I have also heard that, tomorrow, the German Government is to sit down at the table with the other European countries to work out how to coordinate the State aid. This does look very cynical as far as Flanders is concerned and clearly comes too late in the day, and I should like to ask whether the Commission is also involved.
(ES) Madam President, first of all, I would like to express, on behalf of the European Parliament, our solidarity and support for all the workers in all the Opel plants across Europe, especially for those at the Figueruelas plant, the workers and their families and those that are dependent on them in the auxiliary companies. I would like to assure them that we are with them in this new adventure that is beginning with the creation of an independent European producer, GM Europe.
However, in order for this adventure, which stemmed from the bad news of the collapse of GM in the United States, to be an opportunity to build a solvent, modern, competitive business with a clear future from a company, economic and technological point of view, the Commission and the Commissioners themselves need to take the lead again in the current negotiations in order to ensure that we achieve a truly European solution with all possible guarantees.
We have been criticising the absence of the Commission in the preliminary negotiations and the way that it gave in to bilateral negotiations when every Member State with Opel plants was calling for unilateral solutions. In this respect, it should be pointed out that there have even been regional governments, such as my government in Aragon, which was pioneering a year ago when it proposed a guarantee for the Figueruelas plant.
However, this shift, due to the Commission surrendering its responsibilities, has resulted in the current situation of confusion and a serious risk that election outcomes, which have no bearing on the criteria for industrial viability, will lead the new European company down a dead end in which competitiveness criteria are not a priority and a high cost in terms of jobs is inevitable. In order to prevent this from happening, we need the solution to be a European one that is economically viable now, and in the medium and long term, in which employment is prioritised in the form of the competitiveness and productivity of emblematic plants such as Figueruelas.
We will not allow the Commission to remain neutral for another second longer. It needs to act and ensure both employment and the future of GM Europe. Parliament is going to demand this on behalf of all the workers of Opel Europe.
(ES) Madam President, I thank the Commissioners for their explanations.
Throughout this entire debate, I have been concerned about the link that is being made between the elections in Germany and the situation of this company, which is affecting many plants in Europe.
I am going to focus on three of the aspects mentioned by the Commissioner. I believe that this situation requires complete and absolute transparency in all the negotiations that are being conducted. I agree that there needs to be monitoring of all the aspects, both from a legal point of view and from the point of view of aid. However, the Commissioner said that she sees restructuring as inevitable, along with job losses and the closure of plants.
In response to this, which I believe is due to the business model that has been put forward so far and the level of greed that we have in Europe, I think that with this future in mind, we need to put people first. We and the Commission need to consider and apply innovative policies, to protect people and ensure they can live with dignity and are given standard training across all European countries, in order to adapt to the future labour market and to the requirements of the new companies.
Secondly, with regard to aid to businesses, I would like to say that it needs to be aid that makes the remaining plants viable. There also needs to be a definite commitment to innovation, especially, as other Members have mentioned, to hybrid technologies, so that motoring does not depend solely on fossil fuels.
This is therefore what we require of the Commission for the future.
(FR) Madam President, I should like to make a number of comments.
The first is that, until now, State aid for the car industry and the action taken by the Member States and the Commission have been marked, on the one hand, by what I would call a defensive approach and, on the other, by a short-term approach. I believe, for example, that the huge scrapping premiums that we have seen have in fact anticipated and artificially inflated demand, and I believe that it is now that these premiums are coming to an end, or are going to come to an end, that we will see just how much of a false impression they create. Demand cannot keep up with supply.
That is why we would like to encourage the Commission to be far more ambitious in its way of working. Where State aid in particular is concerned, I believe that we need to prioritise two areas of action.
The first is that implementing sustainable mobility solutions in Europe requires the talents and skills of workers - from engineers to manual workers - from the car industry. Thus, a first area of action is obviously to help maintain and develop these skills, in the car industry or in related industries.
Moreover, I believe that far greater conditions should be attached to State aid than is currently the case. In other words, it is not enough to say, 'we are going to continue in the same way as before'. I believe that State aid should be made subject to the speeding up of change within the industry. In this respect, I fully agree with what Mr Davies said.
I should like to conclude by responding to Mr Eppink, who is obviously claiming that we are against freedom. What is, in fact, happening on the market is that fewer and fewer of our fellow citizens are falling into the 'my car equals my freedom' bracket. One need only go for a drive on the roads of Belgium or the Netherlands to realise that the system has reached its limits.
(ES) Madam President, Commissioners, ladies and gentlemen, when it was proposed that we have a debate in plenary on the future of Opel Europe, we were not yet aware of the purchase of the company by Magna and its Russian partner, Sberbank, on Thursday.
After months of uncertainty, a new phase is beginning for Opel Europe which, for some, is grounds for hope, while for others, grounds for concern. We want the conditions of the final contract, which will be signed in the next few months, to be positive for the future of the company, and I hope that the German Government is right in thinking that this is the most reliable offer for the survival of the company.
However, as a Member of the Committee on Employment and Social Affairs and as someone from Aragon, where the Figueruelas factory, which is currently one of the most productive plants, is located, I must express my concern regarding the fate of the workers. There is talk that in its restructuring plan, Magna is considering making 10 560 workers redundant - currently 1 700 at the Aragon plant - to which many indirect redundancies will have to be added.
We are aware that in order to save the company, there needs to be major restructuring, and that this will affect our workers, but we hope that the plan will be made using economic and productivity criteria, seeking to arrive at the best solution for everyone.
We trust that, in the coming months, the governments of the affected countries will get involved along with Europe. This will mean that together, using economic criteria, we can support the viability of Opel with the lowest possible cost to the workers at all its European plants.
Mr Luhan, you had a question for Mrs Lope Fontagné. That is why you were holding up your blue card, is it not?
(DE) Madam President, I think it is very important that we discuss this issue. What has not been addressed so far, however, is dealing with this subject in the context of European and regional development.
(The President cut off the speaker)
That is not a question for Mrs Lope Fontagné. If you want to speak under the catch-the-eye procedure, you will have that opportunity at the end of the debate.
(IT) Madam President, ladies and gentlemen, the recent events concerning Opel make me think of something more than just the acquisition of an historic European car manufacturer. I wonder: what kind of industrial policy do we want for Europe? I would have preferred a European group to have acquired Opel; it would have demonstrated cooperation and solidarity among industries in the sector, as well as a strong sense of belonging to the European Union.
At the 'Etats Généraux de l'Automobile' conference in January 2009, the European Commissioner for Industry, Mr Verheugen, said that the automotive sector was crucial to the economy, society, employment and research. I am worried about the possible repercussions in employment terms that this deal could have and I hope that there will be no cuts. I am even more worried about State aid, which must not distort competition in the car market. The Commission will have to ensure that the aid is not linked to site closures.
It is a shame that the proposal made by Fiat was not accepted by either the German Government or the directors of Opel. Nowadays, Fiat is the most technically advanced vehicle manufacturer - just look at what it has done to reduce the CO2 emissions of its cars.
(NL) Madam President, Commissioner Kroes, we are actually looking to you as an arbitrator in this case. If I have understood correctly, Antwerp is soon to lose its Opel plant. There may still be a plant that is rented out to one brand or another as a subcontractor, but of course, that is a particularly uncertain future.
As a citizen of Antwerp, what I find especially hard to take is that we have been convinced for months that the choice would be based not merely on economic arguments but on the ability of Germany, the German Government, to put a very large amount of taxpayers' money on the table. Therefore, we are looking to you as an arbitrator to see whether this is true, and to work out whether merely economic and commercial arguments were indeed used in this instance or whether it was a case of the survival of the economically or politically fittest.
When your investigation is complete, we should be obliged if you would set forth your findings in this House. After all, we have yet to hear much, or at least anything clear, from the companies involved. That is why we are counting on you to enlighten us on the arguments that were used by those involved. I should like you to tell me why Antwerp - my city - has been hit hardest, as very many people back home will see this as a symbol of the confidence they can have in the European Commission and in the European Union itself.
(NL) Madam President, Commissioner, ladies and gentlemen, I share the great concern of many in this House about the fate of Opel and the people who work there or make a living in that area. A decision in principle has now been taken on the acquisition of Opel, but in recent days and even hours, statements have been made that have caused a great deal of confusion on several points. This is draining for the workers and also the people in the supply sector, and clarity is needed without delay - clarity, but, above all, a serious, honest approach.
What worries me about this dossier in a European context is Magna's announcement that only the Antwerp plant is to be closed, whilst studies have been published showing that this particular plant holds trump cards in terms of business economics. Therefore, I cannot shake off the impression that multinationals are playing Member States off against one another, or the other way round: that Member States are using State aid to influence the selection of plants to be closed or saved, in such a way as to distort competition. If this should be the case, on top of the economic crisis and its distressing social consequences, we shall find ourselves dealing with a crisis of the institutions - the credibility of the institutions - which will leave people without any point of reference.
For this reason, I ask with urgency something I have asked before, in a written question in February, which is that the Commission really make use of all the means at its disposal: the means to ensure the victims of Opel's trials and tribulations are not left to their fate, and the means to really set up a formal investigation into the use of State aid. This is in the interests of objective, transparent treatment of each and every plant and the people who depend on it. After all, people must be able to rely on the European Union carrying out its core tasks even under difficult circumstances such as we are seeing at present, on it taking matters seriously, and on there being no place in Europe for double standards. This is really the litmus test for the credibility of the institutions, Commissioners, and we are counting on you.
Madam President, I believe we all share the same objective - to ensure the long-term viability and competitiveness of the EU car industry and to maintain jobs in the sector.
In July, I wrote to Commissioner Verheugen and I was encouraged by receiving his commitment to ensure a level playing field in any restructuring plan for the European arm of GM. In my region, the Vauxhall plant in Ellesmere Port is the linchpin of the local economy, employing some 2 200 direct jobs. The site has undergone radical restructuring and is considered a lean, efficient and competitive operation, as indeed is the Luton site in the south-east of England.
Nobody wants job losses, but any decision must be based on the viability and efficiency of plants. It must be based on fairness, not favouritism, not because one Member State has pledged more finance than any others. And I am pleased that Commissioner Kroes recognises that there is no place for political fixes, political strings or conditions in awarding State aid.
I urge the Commission to be vigilant and to ensure that any financial support is based on State aid rules and the ability of the European operations to be commercially viable and economically fit for the future. Maintaining a strong European car industry means taking a pan-European approach to maintaining vital and efficient infrastructure in all Member States and all regions.
(PL) The question has arisen as to whether the provision of EUR 4.5 million by the German Government to restructure Opel, which was hailed as a success, was a political act or an economic one. The best answer to this question was provided by representatives of the German Government when it came to choosing Magna as the entity to take over Opel. One representative did not take part in the decisive vote, and another, Mr Wennemer, voted against, because he considered that it was a political decision.
The European Commission ought to assess the nature of the State aid granted to Opel and inform the House as to whether this was not perhaps a case of protecting the local market at the expense of factories and jobs in other European Union Member States. I was particularly affected by the severity of the European Commission's assessments, because the shipyard workers in Szczecin and Gdynia were not granted any opportunity to continue producing ships. Will Commissioner Kroes' assessment of this case of State aid be as severe and as reliable as it was in the case of the Polish shipyards? The citizens of Europe suspect that double standards are being applied in this area.
Finally, I should like to point out that the global financial crisis is now one year old. In these difficult times, the European Commission ought to be ready to assist, assess, advise and to propose solutions that are not tainted by suspicions of being driven by the political or protectionist interests of individual Member States. Unfortunately, it is my impression that the Commission has adopted a passive attitude in this case.
(SV) Madam President, we can only conclude that the crisis that we find ourselves in is unprecedented. It is therefore necessary for us to have a cohesive and active policy - not only to save the jobs that it is possible to save, but also to help those who become unemployed to get back into the labour market. Training will be hugely important.
The car industry is the engine of the European economy and it is important for decisions to be taken on the basis of long-term goals for developing a sustainable European car industry. Differing ideas have been put forward about how job losses and notice will be distributed. If it is the case that every fifth job in the Opel group will disappear, then there will be an unbelievable strain on both the people and the societies affected, irrespective of the country concerned. I hope, therefore, that the process has been carried out correctly and that multinational undertakings have not had to play off country against country in the bidding process and so play off the workers against each other as well. European efforts to counter the crisis must be coordinated and balanced.
It is also important for trade unions to be involved and for them to be able to participate in the process in an active and constructive manner. Furthermore, it is important for the Commission and Parliament to follow the developments closely. Research and development will be crucial to the future of the car industry and that applies not only to Opel, but to all vehicle manufactures throughout Europe.
(DE) Madam President, I greatly appreciate a subject as important as this being debated here in the European Parliament. Personally, I worked for more than three years in the automotive supply sector. In my home country, we give top priority to foreign investment in the automotive sector. I therefore think that the car industry has an important role to play in connection with regional development.
As well as supporting innovation, we should also create incentives for automotive suppliers and car makers throughout Europe to restructure and expand, as one of the most important objectives of the European Commission and the European Parliament is to ensure a high degree of economic cohesion. The Commission should do more, including with regard to awarding grants to the car industry. For the time being, this should be regarded as a measure aimed at combating the financial and economic crisis, although it should also be seen as one of the building blocks of innovation in the car industry.
In this context, Opel is only one example of how this sector is currently on the rocks, but, of course, many car makers are in the same situation. That is why we want the Commission to treat this sector and this area as priorities.
(DE) Madam President, Commissioners, ladies and gentlemen, this is, of course, not the first time that we have debated the subject of Opel and the car industry. I am pleased that the rescue succeeded. There were other proposals on the table, such as a structured insolvency. In the supply industry - and I have just come from Bavaria, where I visited a supply company - people are very urgently dependent on orders. Things have got out of control. If Opel, too, had been driven to insolvency, things would have been very, very bad and the consequences would have been devastating.
We have just heard the Commission's conclusions. There was a car industry summit, in which the Commission took part, but we actually heard nothing after the summit. Today we have heard where the problem may lie. what is not possible. That must change in future - we need to hear from the Commission what is possible, so as to forestall nationalistic debates. The Commission needs to mediate more effectively so that we pursue a common European industrial policy. That is also what I hope for from the next Commission.
(DE) Madam President, first of all, I feel I must state that I am speaking from a doubly biased position. My wife works in the management of a car company in Germany, and in Austria people are pleased that Opel appears to have been rescued in this way. When we look at the events more closely, however, I have great doubts about whether we are not doing exactly what we in Austria have already experienced in connection with the apparent rescue of the nationalised industry and what already happened in Germany in relation to the Holzmann company before a pivotal election. I do not know whether there are Members in the House from Germany who would be prepared to enter into a wager with me about whether presumptive German taxpayers would be supporting Opel in this way if such an important election were not taking place in ten days' time.
I would like the Commission to consider the sine ira et studio, to really think over whether this is reasonable. If we are going to constantly talk of competition, then that is what we should have and it should not result in a downward spiral which takes with it those who have actually kept house better, financially speaking, than Opel!
(RO) Madam President, we are actually talking about signs of recovery in Europe, but, unfortunately, the situation in the car industry is still alarming. This is why I think that we need to send a clear signal to European countries, encouraging them to continue their programmes for replacing old cars heavy on fuel with new cars, while maintaining the incentive programmes from the budgets of the relevant countries. Obviously, we must also be able to attach to these programmes certain restructuring conditions with a view to saving energy.
(NL) Madam President, the provisional solution to the Opel dossier contains good news for some people but, above all, a great deal of bad news for the thousands of people who are to lose their jobs, and I understand from this afternoon's announcement that these will also be from Antwerp. This is not to mention the supply chain, where large numbers of jobs will also be lost. These are all social tragedies, and I believe that three things are important in this regard.
Firstly, the Commission must now use all its competences to guarantee that the negative consequences of the announced restructuring take an honest, objective course. This is essential to preserve Europe's credibility and to prevent people from getting the feeling that all workers are not equal.
Secondly, starting now, the Commission must put all its energy into helping to offer a new future in those places where jobs are being lost.
Thirdly - and this, I think, is the main lesson to be learnt - we need a more proactive Commission, we need a European industrial policy, a perspective on the challenges, the opportunities and the way problems are tackled from a European point of view - and this for transnational industrial sectors such as the car industry.
Madam President, I apologise for my ignorance. I am a human rights lawyer with very little expertise on economic issues, so I have two very basic questions.
The first is: is there not a fundamental problem with an economic system in which profit is privatised and the costs and the damages are nationalised and paid by taxpayers, most of whom are poor people - or a lot of them are poor people - who have to pay for the bad decisions of a narrow, rich corporate elite? Is there not something fundamentally wrong with this system, and should we not look at the root causes of all that we are talking about today?
The second question is - we were talking about discrimination in providing public funds geographically or between nations and states - how about sectors? Is it fair that these big corporations get public funds out of taxpayers' money while small and family entrepreneurs do not? Is this not a fundamental violation of the principle of equal opportunities between economic players in the European Union?
Madam President, as the MEP that represents Luton in the East of England, I would like to join my British colleague, Arlene McCarthy, in expressing our real desire to Mr Špidla and to the Commission that they scrutinise this GM/Opel deal line by line to make sure that a deal which is about a European sell-off is a good deal for Europe as a whole.
I would also like to appeal to him to look in particular at the issues around van production, which is the production within Luton. Firstly, because Magna's partner is a Russian truck company, and there are fears that that company will benefit at the expense of the existing production. Secondly, because it is expected that there must be a new model in that van market by 2012, and unless Magna give assurances that that new model will be brought on, it does bring concerns about the future of the plant. And finally, there are concerns that the deal will not be compatible with the joint production venture between General Motors and Renault, which is half of the production at Luton. I ask him to do everything possible to secure that production and the jobs that are associated with it at the same time.
Ladies and gentlemen, the debate has clearly shown that the automobile industry is one of the most important areas of the economy in the European Union. In my opinion, it has also clearly shown that for the automobile industry - just as for Opel - there can only be a European solution and that it is impossible to find a long-term solution within the framework of individual countries which will stand the test of time in economic and social terms. There was also a clear emphasis, in my opinion, on the importance of the Commission ensuring that all of the rules are applied completely consistently and in an entirely impartial manner. There was much debate over the rules of economic competition, but I would like to stress that Europe is also equipped with a number of very substantial directives focusing on social issues and the regulation of restructuring, as well as the informing of employees and a whole range of issues which we must take into consideration as a matter of principle because every economic operation is essentially a relationship between people and we must take full account of the social consequences of all decisions. I would like to emphasise that the Opel case clearly demonstrates all of the important components for the automobile industry in itself and, in my opinion, we can also tell what sort of future the European automobile industry will have from the way that the various European levels cooperate in solving this problem.
Ladies and gentlemen, it was suggested rather indirectly in the debate that the Commission has not been sufficiently active. I have to say that during the course of the crisis, and particularly when it was first erupting, there were very clear manifestations of protectionist tendencies and economic nationalism. Several months later, this was no longer an urgent topic. In my opinion, we should acknowledge the enormous efforts made by the Commission over this issue, which brought definite results. As far as the issue itself is concerned, my colleague, Mr Verheugen, organised two meetings to address the issue at which he brought individual Member States together and one outcome of which was that the Member States shared information, which has not always been the case in previous restructuring exercises. In my view, the debate also clearly showed that the European automobile industry is going through a long-term restructuring process, and that this fact must be taken into consideration. Future progress has been a central theme and I am delighted to be able to emphasise once again that support is going into innovation in the automobile industry via the European Investment Bank, in order to ensure that the crisis situation does not weaken the industry's capacity for innovation.
Ladies and gentlemen, although the decision that was taken is very significant for the issue we have been discussing, we are nonetheless in the middle of a process and there can be no doubt that the Commission has mobilised all of its powers and resources to ensure that the process has been conducted correctly and with close attention to the social dimension.
Member of the Commission. - Madam President, I am grateful for nearly all the remarks that have been made, for many reasons. This is an excellent opportunity to find out where the role of the Commission is limited and where it is challenged, and what the clear purposes of the Commission's policy are. I also want to touch upon the time schedule. Mr Langen was quite clear in his approach on that as well as on the role of the Commission.
We are all aware that we are living on a continent - and not just on the continent - that is not only populated with angels. The temptation to use State aid in different situations is there, and we are all aware of that. That is exactly why judgments on State aid lie in the hands of the Commission - a decision backed by all the Member States. By the way, I am still impressed that the founders of Europe in the 1950s were already aware of the pitfalls of using State aid in the wrong way. They were quite clear and that statement is still in the Treaty of Rome.
Having said that, the Commission's role is to verify that no protectionist conditions are attached to State funding and that is exactly where our challenge lies. Some of you ask why we cannot speed up, but we are doing our utmost. By the way, nationality was never an issue in cooperation with banks. We do have examples in the German banking world where the delivery was quite quick with Sachsen LB, but it depends - and in this case too - on the players. We need the facts and figures. The need to speed up goes without saying: there is no need even to mention it as we are aware of that. We will go as fast as the provision of information allows us. Having said that, we were also getting your clear line to be very careful and precise and to enter into an investigation to find proof and come back to Parliament. I am always willing - and hopefully able - to come back to explain our results, but we have to verify what we find. We need to be sure and be in a position to deliver this.
If Mr Verhofstadt wants us to go even further - not only State aid but taking in merger rules too - then, if Magna/Sberbank is notifiable to the Commission under the EU Merger Regulation, we will assess it carefully. I am aware that is also what the honourable Member wants.
We need to be very careful about replacing an unhealthy but highly competitive industry with a cartel based on market-sharing and price-fixing, as what we try to rescue will end up in a worse situation. We take the points about speed and being very careful but precise and going into great depth. It is very important to ensure that State aid leads to a proper restructuring. That is fundamental and what the Commission is absolutely engaged in. The size of the Member State does not make any difference, nor does nationality or the size of the company's dossier. We are objective.
I assure you that I am looking forward to coming up with a proposal where we can say that we did our job, we did it in a proper way and we can assure you that it is viable and that there are stable jobs for the future. That is one of the main things we owe to the people who are currently living in uncertainty.
The debate is closed.